Citation Nr: 0302182	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  99-13 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a right knee 
disability.

(The claim of entitlement to service connection for a left 
knee disability is the subject of a future decision.)


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel
INTRODUCTION

The veteran had active duty service from September 1968 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 1999, a 
statement of the case was issued that month, and a 
substantive appeal was received in May 1999.  The veteran 
testified at a Board hearing at the RO in October 2002.  

The Board notes that by March 1999 rating decision, the RO 
denied service connection for post-traumatic stress disorder 
and for major depression.  The veteran did not perfect an 
appeal with respect to those issues, and they are not before 
the Board.  38 C.F.R. §§ 20.200, 20.201, 20.302 (2002).

The Board is undertaking additional development pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) on the issue of 
entitlement to service connection for a left knee disability.  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  See 38 
C.F.R. § 20.903.  After giving the notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing this issue.


FINDING OF FACT

A right knee disability is related to trauma which occurred 
during the veteran's active service.

CONCLUSION OF LAW

A right knee disability was incurred in the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C. § 5103A (2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claims.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing before a 
the undersigned.  Further, he and his representative have 
been notified of the evidence needed to establish the 
benefits sought, and he has been advised regarding his and 
VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Consequently, the Board concludes that VA's 
statutory duty to assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possible, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.


Factual Background 

Service personnel records indicate that the veteran served in 
Vietnam as an equipment storage supervisor and in similar 
capacities.  According to his DD Form 214, his service 
specialties were stock clerk and equipment storage.  There is 
no indication that the veteran served in combat.

On June 1971 report of medical history, the veteran reported 
"swollen or painful joints" and specifically complained of 
right and left knee pain as well as left elbow pain.  

The veteran's June 1971 report of medical examination 
indicated no knee or joint abnormalities.  "PULHES" 
physical profile amounted to a "picket fence" (i.e., all 
1's), indicating a high level of medical fitness.  (See 
generally Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991) 
for an explanation of the military medical profile system).  

A December 1997 right knee X-ray study report reflected an 
impression of degenerative osteoarthritis.  

In October 1998, he filed claims of service connection for, 
in pertinent part, right and left knee disabilities.

By March 1999 rating decision, the RO denied service 
connection for right and left knee disabilities.

A March 1999 magnetic resonance imaging (MRI) of the right 
knee reflected a tear of the anterior cruciate ligament as 
well as a possible tear of the posterior cruciate ligament 
and chondromalacia.  

On March 2000 fee-basis medical examination, the veteran 
stated that he fell from a truck in service and injured his 
right knee at that time.  He exhibited a limp in favor of his 
right lower extremity, and he experienced right patellar 
pain.  The examiner indicated that she did not have access to 
MRI results.  However, she did find evidence of 
osteoarthritis and degenerative changes in the right knee.  
Based on X-ray study results, the examiner diagnosed moderate 
to severe degenerative changes in the knees bilaterally.

A July 2000 "buddy statement" from W.A. Pope indicated that 
he witnessed an unidentified soldier fall onto the back of 
the veteran's legs while both were disembarking from a truck.

In October 2002, the veteran testified that as he "bailed 
off the back of [a] truck" in Vietnam, a "big guy" landed 
on the back of his legs, and his knees hit the ground.  He 
indicated that he did not seek medical treatment because he 
suffered only bruises at the time.  However, his knees, 
according to him, began to hurt at that time and hurt during 
the remainder of his service.  He indicated that he consulted 
a physician shortly after separation from service but that 
records from that physician, Dr. Williams, were no longer 
available.  He went on to say that that his right knee has 
given him more trouble than the left. 

Law and Regulations 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service-
connected disability, there must be an initial finding of a 
current chronic disability.  Although the appellant may 
testify as to symptoms he perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2002).  When the positive 
and negative evidence relating to a veteran's claim are in 
approximate balance, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
inapplicable.  Id. at 1365.  


Analysis

The March 2000 medical examination report did not provide an 
opinion regarding the etiology of the veteran's bilateral 
knee disability.  However, there is no need for the Board to 
seek a further medical opinion in this instance. In the 
present case, the veteran's knees are only mentioned once in 
his service medical records when he voiced subjective 
complaints of bilateral knee pain on report of medical 
history in June 1971. He has testified, however, that he 
injured his right knee when he fell off of a truck while on 
active duty. This account is supported by a statement from a 
former service comrade. The veteran also has related that he 
has had more trouble with his right knee than his left knee 
since the inservice incident. The Board finds that the 
veteran's recollections are entirely credible. Resolving the 
benefit of the doubt in the veteran's favor, it is reasonable 
to conclude that the current right knee condition is the 
consequence of the alleged inservice trauma. Accordingly, 
service connection for a right knee disability is warranted. 
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.


ORDER

Service connection for a right knee disability is granted.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

